Citation Nr: 1643465	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  11-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to exposure to asbestos, herbicides or other chemicals during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970 and from November 1972 to November 1974, with subsequent service in the United States Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that in relevant part denied service connection for a lung condition, claimed as due to exposure to asbestos.

In January 2013 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

In November 2014, September 2015 and March 2016 the Board remanded this issue to the RO for additional development, which has now been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran also has claims on appeal before the Board on the issues of service connection for diabetes mellitus type II and for a cardiological disorder.  The Board remanded those issues to the Agency of Original Jurisdiction (AOJ) for additional development in January 2016.  Those claims have not yet been returned to the Board for further appellate action and will accordingly not be addressed herein.


FINDINGS OF FACT

1.  The Veteran is conceded to have been exposed to asbestos in service and is also presumed to have been exposed to herbicides.  

2.  The Veteran's diagnosed respiratory disorders were not incurred in service and are not otherwise the result of service to include exposure to asbestos or herbicides.


CONCLUSION OF LAW

The requirements for service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The RO sent the Veteran a VCAA-compliant notice letter in October 2009, and the Veteran had ample opportunity to respond prior to the June 2010 rating decision on appeal.

Concerning the duty to assist, the record also reflects VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Service treatment records, service personnel records and post-service treatment records have been obtained and associated with the file.  In its March 2016 remand the Board directed the AOJ to obtain the Veteran's outstanding VA medical treatment records and thereafter to readjudicate the claim.  The AOJ thereupon obtained 1,223 pages of VA medical records dating from 2008 to 2016, and readjudicated the claim in July 2016.  The Board finds there has been substantial compliance with the remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required). 

The Veteran has been afforded a hearing before the Board, in which he provided oral testimony in support of his claim.  The Veteran has also been afforded appropriate VA medical examinations in support of his claim.  In that regard, the Board remanded the case to the AOJ in November 2014 for additional examination, which was performed in April 2015; in September 2015 the Board returned the case to the AOJ for the purpose of obtaining supplemental commentary from the VA examiner, which was duly provided in December 2015.  The Board finds the AOJ has substantially complied with the requirements articulated in the Board's remands.  D'Aries, 22 Vet. App. 97.  The Board also finds the medical evidence of record is now sufficient to support a decision on the claim.  

The Veteran has not identified any existing medical evidence that should be obtained before the claim is adjudicated, nor is the Board aware of any such outstanding evidence.  

Based on review of the record, the Board finds there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied.

Evidence and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Exposure to herbicides is conceded if a Veteran served in the Republic of Vietnam or the waters offshore during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).  The Veteran in this case is shown to have served aboard the USS Bennington (CVS-20) during the period September 1966 to March 1967.  VA's data base Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated in June 2016, shows the Bennington operated temporarily on Vietnam's inland waterways by entering Qui Nhon Bay Harbor on December 26, 1966.  The Veteran is accordingly entitled to presumption of herbicide exposure.

(The Board notes that as of February 2016 Qui Nhon Bay Harbor and Ganh Rai Bay are no longer considered to be inland waterways, but rather open water bays; this is a change from previous policy.  However, veterans who served aboard ships that are already on the list for those locations retain the presumption of Agent Orange exposure.)

Diseases listed in 38 C.F.R. § 3.309(e) are presumed to have been incurred as a result of herbicide exposure.  The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

The Secretary has found no relationship between herbicide exposure and respiratory disorder.  See National Academy of Sciences Veterans and Agent Orange Update 2012 (issued in December 2013 and finding that presumption of service connection based on exposure to herbicides is not warranted for respiratory disorders including wheeze or asthma, chronic obstructive pulmonary disease or farmer's lung).  Accordingly, a relationship between the Veteran's respiratory disease and herbicide exposure cannot be presumed.  However, notwithstanding the presumption a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The RO has conceded the Veteran was exposed to asbestos while serving aboard the USS Bennington.  There is no statute specifically addressing service connection for asbestos-related diseases, nor has the VA promulgated any specific regulations or presumptions for these types of cases.  However, in 1988 VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims; see VA Department of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual, M21-1 Manual Rewrite, Part IV, subpart ii, 2.C.9 (Service Connection for Disabilities Resulting from Exposure to Asbestos) (hereinafter "M21-1MR, IV.2.ii.C.9.").  

In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, also concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure; see VAOPGCPREC 4-00.  Based on the foregoing, the VA must analyze the veteran's claim for service connection for a disability that is related to asbestos exposure under the established administrative protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial fibrosis, or asbestosis); tumors; pleural effusions and fibrosis; pleural plaques; and, cancers of the lung, bronchus, larynx, pharynx and urogenital system (except the prostate).  M21-1MR, IV.ii.2.C.2.b.

Specific effects of exposure to asbestos include lung cancer, gastrointestinal cancer, urogenital cancer and mesothelioma.  Disease-causing exposure to asbestos may be brief and/or indirect.  Current smokers who have been exposed to asbestos face greater risk of developing bronchial cancer, but mesotheliomas are not associated with cigarette smoking. M21-1MR, IV.ii.2.C.2.c.  

When deciding a claim for service connection for a disability resulting from an exposure to asbestos, VA must determine whether service records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post- service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  M21-1MR, IV.ii.2.C.2.h.

The Court has found that provisions in former paragraph 7.68 (predecessor to M21-1MR, IV.ii.2.C.9.f-g cited above) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Dyment v. West, 13 Vet. App. 141, 145 (1999); aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOPGCPREC 4-00 (April 13, 2000).

Service treatment records (STRs) show no indication of onset during service of a chronic respiratory disability.  Separation examinations in February 1970 (first enlistment) and November 1974 (second enlistment) show examination of the lungs to have been normal and chest X-ray also within normal limits.

Treatment records from the Veteran's period of service in the Naval Reserve include self-reported Reports of Medical History in September 1979, August 1980, September 1984 and April 1987 in which the Veteran denied having ever had chest pains, shortness of breath, asthma, tuberculosis, chronic or frequent colds, sinusitis, hay fever or chronic cough.   

The Veteran presented to the VA primary care clinic (PCC) in December 2008 for vesting examination.  He reported recent history of chest pain with associated shortness of breath.  Examination showed the lungs to be clear to auscultation bilaterally (CTAB) with no crackles or wheezes.  Chest X-ray showed the lungs to be clear.  The clinical assessment was chest pain typical of angina and viral upper respiratory infection (URI).  No current or previous chronic respiratory disorder was noted.

The Veteran underwent VA thoracic surgery in January 2009 for coronary artery bypass graft (CABG). The thoracic surgery notes relating to this surgery are silent in regard to any concurrent respiratory disorder, but show prior medical history of bronchitis.  Immediately after surgery a clinician noted decreased breathing sounds, left greater than right, and chest X-ray showed slight pulmonary edema with small left pleural effusion.  During inpatient treatment the Veteran received intermittent positive-pressure breathing (IPPB) therapy.  However, during subsequent cardiac treatment the Veteran's lungs were consistently noted to be CTAB and the Veteran's respiration was consistently noted to be non-labored. 

The Veteran presented to the VA PCC in May 2010 to establish himself as a new patient at that facility.  He complained of cough and congestion for three weeks but denied shortness of breath.  Examination showed breathing to be unlabored and lung sounds clear to auscultation.  The clinical assessment was "cough."  

The Veteran had a VA compensation and pension (C&P) examination in May 2010.  The AOJ advised the examiner that VA has conceded exposure to asbestos based on the Veteran's service aboard ship; the examiner was asked to provide an opinion as to whether the Veteran has a respiratory disorder related to such exposure.  The examiner reviewed the claims file and noted that the Veteran's medical history was significant for ischemic heart disease, congestive heart failure and CABG.  The Veteran complained of shortness of breath, dyspnea on exertion and recurrent episodes of acute bronchitis; he denied history of asthma or chronic obstructive pulmonary disease (COPD).  The examiner performed a clinical examination of the chest, and also reviewed recent imaging including X-ray and computed tomography (CT) studies of the chest.  The examiner stated that abnormalities in the imaging studies had resolved and were felt to be secondary to the CABG; the Veteran did not have asbestosis.  The examiner did not articulate any respiratory diagnosis.

Based on the examiner's finding of no asbestosis the RO issued the June 2010 rating decision on appeal denying service connection for a lung condition as due to asbestos exposure.

The Veteran presented to the VA PCC in July 2010 complaining of coughing, wheezing and productive cough for one week.  The Veteran reported having had pulmonary function tests (PFTs) that showed restrictive pattern with mild impairment and the clinician noted history of recurrent bronchitis.  Examination showed the lungs CTA and breathing to be even and unlabored, but there was wheezing anteriorly over the bronchial area.  Chest X-ray showed improved expansion of the lungs compared to previous study in January 2009; also, the previously seen atelectasis/opacity at the posterobasilar lung fields was resolved, with hyperaeration of the upper lungs and no pulmonary infiltrate or pleural effusion.  The clinical assessment was acute exacerbation of chronic bronchitis.

The Veteran filed a Notice of Disagreement (NOD) in August 2010 asserting that his lung condition is due to herbicide exposure.  He also stated that the ships on which the Veteran served would periodically "blow" their smokestacks to clear soot and other deposits, and these emissions further damaged the Veteran's lungs.

A VA PCC note in October 2010 states that the Veteran's complaint of cough and congestion had finally resolved.  The Veteran denied current shortness of breath, coughing or wheezing.  Examination showed the lungs to be CTA and breathing easy and unlabored, with no retractions or use of unnecessary muscles.

The Veteran presented to the VA PCC in May 2011 for annual examination.  He complained of intermittent chest pain that he attributed to COPD; he stated these symptoms resolved with the use of breathing medication.  He denied new shortness of breath, cough or wheezing.  Current examination showed breathing to be unlabored; the chest was symmetric with both sides moving equally and the lungs were CTA.  The clinical assessment was "chest pain."
 
The Veteran presented to the VA PCC in June 2012 for annual examination.  He denied shortness of breath, cough or wheezing.  Current examination showed breathing to be unlabored; the chest was symmetric with both sides moving equally and the lungs were CTA.  Concurrent chest X-ray showed hyperexpansion, no infiltrates and no pleural effusion with scarring noted in the left lung; the study was characterized as stable when compared to previous study in July 2010, with no acute findings and no action required.

The Veteran presented to the VA PCC in August 2012 complaining of sinus drainage and productive cough for the past five days.  Examination of the lungs showed scattered rhonchi.  The clinical assessment was bronchitis.    

In January 2013 the Veteran presented to the VA PCC complaining of productive cough and feeling unwell.  He denied shortness of breath but examination showed productive cough with wheezing.  The clinical assessment was acute bronchitis and history of recurrent bronchitis. 

The Veteran testified before the Board in January 2013 that he began experiencing lung problems in the 1970s, between his active duty and Naval Reserve time.  There was no actual diagnosis of his respiratory problems until 2002-2003; he could not recall what that diagnosis was.  The Veteran also described having been exposed to sooty stack gas, chemicals for cleaning the aircraft, hydraulic fluid, mineral spirits and oil-based lubricants.
 
The Veteran presented to the VA PCC in June 2013 for annual examination.  He reported being treated by a non-VA pulmonologist for asthma and expressed interest in receiving pulmonary medications from VA.  The Veteran denied current shortness of breath, cough or wheezing.  Current examination showed breathing to be unlabored; the chest was symmetric with both sides moving equally and the lungs were CTA.  Current assessment was asthma.  

Treatment records from Texoma Pulmonary and Sleep Specialists dated in October 2013 show diagnoses of asthma, allergic rhinitis, obstructive sleep apnea (OSA) and asbestosis, as well as history of bronchiectasis, chronic bronchitis, COPD, pneumonia and pulmonary fibrosis.  

The Veteran presented to the VA PCC in January 2014 complaining of cough.  He reported using inhalers to treat his asthma but denied acute shortness of breath.  On examination the lungs were CTA and breathing was even and unlabored, without retractions or use of unnecessary muscles.  The clinical assessment was asthma and acute exacerbation of asthmatic bronchitis.  Concurrent chest X-ray was characterized as "stable." 

In February 2014 the Veteran had a VA history and physical (H&P) examination in conjunction with hernia surgery.  Relevant to respiratory symptoms, he reported asthma that was currently controlled by regular inhalers, without need for rescue inhalational therapy.  He denied current cough, wheezing or shortness of breath.  Examination showed the lungs to be clear bilaterally, and chest X-ray was negative.

The Veteran had a VA annual examination in October 2014 in which he reported having recently had a respiratory infection, treated by his private physician.  Overall his prior medical history was positive for asthma and mild COPD, with improvement noted.  The Veteran denied current shortness of breath, cough or wheezing.   Examination showed the Veteran's breathing to be unlabored and the chest was moving symmetrically, with both sides moving equally.  The lungs were CTA.  The clinical assessment was asthma and moderate COPD.

The Veteran had a VA respiratory C&P examination in April 2015, performed by a physician who reviewed the claims file.  The Veteran complained of persistent cough, intermittent sneezing and dyspnea for several years.  He reported exposures to jet fumes, asbestos and hydraulic fluid in service, which he believed had contributed to the development of his lung disease.  The examiner performed a clinical examination and noted observations in detail; the examiner also reviewed diagnostics and imaging studies of record.

The examiner noted diagnoses of chronic bronchitis in 2010 and asthma in 2013.  The examiner stated that diagnosis of COPD is not confirmed by PFT.  STRs are specifically negative for respiratory conditions, and medical records fail to show a diagnosis of any respiratory condition prior to 2010.  The Veteran believes that exposure to various chemicals during service (asbestos, soot, jet fuel, hydraulic fluid and other chemicals associated with service on the deck of an aircraft carrier) contributed to his current lung conditions, but medical literature does not support an association between such exposures and the development of asthma or bronchitis 40 years later.  Accordingly, in the examiner's opinion it is less likely than not that the Veteran's current lung disabilities were incurred in or aggravated by his active duty exposures.  

The Veteran presented to the VA PCC in May 2015 reporting that he was breathing better and that a recent exacerbation of COPD had resolved.  On examination the Veteran's lungs were CTA and breathing was even and unlabored, with no retractions or use of unnecessary muscles.  The clinical assessment was asthma and moderate COPD.

In September 2015 the Board reviewed the file and determined the opinion articulated in the most recent C&P examination was inadequate because it had not considered the Veteran's subjective report of his symptoms.  The Board accordingly returned the file to the AOJ for the purpose of obtaining an addendum opinion by the VA examiner, which she duly provided in December 2015.  The examiner stated therein that asthma and chronic bronchitis are inflammatory conditions of the airways that may be associated with several triggers, including chemical exposures.  While occupational asthma/lung disease is a potential hazard of chemical exposures as this Veteran has claimed, the pattern of debility of this type of lung disease is characterized by acute exacerbations or worsening of symptoms during exposure, which subside or decrease in the absence of ongoing exposure.  This Veteran presented with exposures in service (1966-1970) with development of persistent symptoms 40 years later, in the absence of ongoing exposures to chemicals claimed as causative.  While asbestosis (an interstitial, rather than inflammatory, condition) classically presents with symptoms 20 years or more after exposure, this Veteran does not have PFT or radiographic findings consistent with this.  Based on this reassessment of the record, the examiner continued her previous opinion that the Veteran's lung disabilities (asthma and chronic bronchitis) are less likely than not to have been incurred in or due to service.

The Veteran had a VA annual examination in January 2016 in which the lungs were CTA and breathing unlabored.  Chest X-ray was grossly normal in regard to the lungs; the impression was no significant changes since the previous study.  The Veteran's VA active problems list at the time included the following respiratory disorders: mild COPD, OSA, asbestosis and allergic rhinitis due to pollen; per the January 2016 treatment note, the Veteran's OSA is related to obesity.    

In April 2016 the Veteran was treated at the VA outpatient clinic for acute exacerbation of COPD.     

Review of the evidence above shows the Veteran to have been diagnosed over time with respiratory disorders including chronic bronchitis, asthma and COPD, as documented in the VA C&P examinations.  The file also contains diagnoses of asbestosis by Texoma Pulmonary and Sleep Specialists (and subsequent inclusion of "asbestosis" in the Veteran's VA active problems list), but the C&P examiner stated that asbestosis is not documented by PFTs or radiographs of record.  This assessment is consistent with the Board's review of the record, which includes numerous chest X-rays, CTs, PFTs and clinical examinations that are negative for interstitial lung disease; in that regard, even the diagnostics associated with the Texoma treatment records do not show interstitial lung disease present.  The Board accordingly finds that asbestosis is not competently documented.  Also, the Veteran has been diagnosed with OSA, but the record shows that this disorder is associated with the Veteran's obesity; there is no indication of a relationship between OSA and service.

As regards the remaining respiratory diagnoses (COPD, asthma and chronic bronchitis), these are not presumptive to exposure to herbicides, and there is no medical evidence of record that associates any diagnosed respiratory disorder to herbicide exposure.  Combee, 34 F.3d 1039, 1042.  There is also no medical evidence of record that associates such disorders with asbestos exposure or otherwise with military service.  The VA C&P examiner has provided competent and uncontroverted medical opinion stating that the Veteran's various respiratory complaints arose many years after service and are not related to service; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Further, the C&P examiner demonstrably was fully informed of the pertinent factual premises (i.e., medical history) of the case and provided a fully-articulated opinion supported by a reasoned analysis.  The examiner's opinion is accordingly probative and may be relied upon by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical examiners and providers.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran in this case testified before the Board that he had respiratory symptoms that began in the 1970s, shortly after separation from service and prior to entering the Naval Reserve.  However, his present testimony is inconsistent with STRs from his Naval Reserve period in in which he specifically denied any previous history of symptoms such as shortness of breath, asthma or chronic cough as late as 1987.  The Board accordingly finds the Veteran to not be a credible witness in regard to his early respiratory symptoms.  Further, the theory of continuity of symptoms applies only to diseases recognized as "chronic" under 38 C.F.R. § 3.309(a), which does not include any of the Veteran's diagnosed respiratory disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has asserted his personal belief that his claimed respiratory disorder is related to service.  However, the etiology of a respiratory disease is a complex medical question that is beyond the competence of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As noted above, the competent and uncontroverted medical opinion of record shows the Veteran does not have a respiratory disorder that is related to service.  Accordingly, the claim must be denied.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In the present case the preponderance of the evidence is against the claim.  Accordingly, the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a lung disability is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


